Citation Nr: 1733238	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-38 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to February 1972.  The Veteran served in the Republic of Vietnam from August 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for headaches and from a November 2009 rating decision by the Roanoke, Virginia RO, which denied service connection for erectile dysfunction. The appeal is currently under the jurisdiction of the Roanoke, Virginia RO.  

In January 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board; the hearing transcript is of record. The Veteran declined an opportunity to testify before a VLJ at a new Board hearing. See 38 C.F.R. § 20.707 (2016). 
 
The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2012. 

In June 2016, the Board denied service connection for headaches and erectile, to include as secondary to service-connected PTSD. The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 memorandum decision, the Court vacated the Board decision to the extent it denied the claims for service connection for headaches and erectile dysfunction, to include as secondary to service-connected PTSD, on the merits, and remanded the issues to the Board for additional action.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's diagnosed tension headaches and erectile dysfunction are proximately due to the Veteran's service-connected PTSD. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's diagnosed tension headaches and erectile dysfunction are proximately due to the Veteran's service-connected PTSD. 38 U.S.C.A. §§ 1110, 5107A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for headaches and erectile dysfunction as secondary to the Veteran's service-connected PTSD, no discussion of the VA's duties to notify and assist is necessary for this issue

II. Factual Background and Analysis

The Veteran contends that his diagnosed tension headaches and erectile dysfunction are due to his service-connected PTSD. The Veteran is currently service-connected for PTSD, evaluated as 30 percent disabling and hypertension, evaluated as 10 percent disabling, with a combined disability rating of 40 percent. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the present case, the Board finds that the Veteran has tension headaches and erectile dysfunction. The Veteran was diagnosed with both disorders in February 2013 VA headaches and male reproductive system examinations. 

Upon examination and review of the Veteran's claims file and pertinent evidence, the February 2013 VA examiner found it at least as likely as not that the Veteran's diagnosed tension headaches was proximately due to, or the result of, the Veteran's service-connected PTSD. According the examiner, PTSD is a chronic disease which can cause stress related headaches as a symptom, not a disease. It was the examiner's opinion that the Veteran's headaches were related to the physiological manifestation of the psychological stress produced by the Veteran's PTSD. 
The February 2013 examiner also attributed the Veteran's erectile dysfunction to his service-connected PTSD. The examiner found it at least as likely as not that the Veteran's erectile dysfunction was proximately due to his service-connected PTSD. The examiner opined that erectile dysfunction was related to the physiological manifestation of the psychological stress produced by the Veteran's PTSD. According to the examiner, erectile dysfunction is a psychophysiological disorder.

In a July 2013 medical opinion, the examiner found it at least as likely as not that the Veteran's headaches were proximately due to, or the result of, the Veteran's service-connected PTSD.  It was the examiner's opinion that the Veteran's current condition of chronic tension headaches was a well-established complication of psychophysiological disorders and "psychoneurotic reaction tension state." Therefore, the examiner opined, the Veteran's current condition of tension headaches was secondarily related to his service-connected PTSD.

The July 2013 VA examiner also attributed the Veteran's erectile dysfunction to his service-connected PTSD. It was the examiner's opinion that it is at least as likely as not that the Veteran's erectile dysfunction was proximately due to, or a result of, the Veteran's service-connected PTSD. The examiner noted that erectile dysfunction is a well-established manifestation of psychophysiological disorders such as PTSD. Simply stated, the examiner associated the Veteran's diagnosed erectile dysfunction with his service-connected PTSD. 

Conversely, a January 2014 VA medical opinion indicated that the Veteran's headaches and erectile dysfunction were less likely than not proximately caused by the Veteran's service-connected PTSD. According to the January 2014 examiner, PTSD does not include headaches, a common condition associated with contraction of the neck and scalp muscles, poor sleep, and other issues. The examiner noted that headaches may be a symptom associated with PTSD, but headaches may also be a symptom associated with one of a multitude of conditions.  In the examiner's opinion, "association is not causation."  Furthermore, the examiner opined that PTSD does not cause erectile dysfunction and that erectile dysfunction is vascular in nature. The examiner opined that PTSD has no way of causing any changes in the physiology of the erection mechanism that would permanently lead to erectile dysfunction. According the examiner, studies have shown that there is no increase in the rate of erectile dysfunction in patients with PTSD, although there is a decrease in libido. The examiner noted that "a loss of libido is not erectile dysfunction." Therefore, after reviewing the claims file, and all pertinent records, it was the examiner's opinion that the Veteran's erectile dysfunction is less likely as not proximately caused by the Veteran's service-connected PTSD.

The Board finds that there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In instances where reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2016).  The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for headaches and erectile dysfunction, as secondary to the Veteran's service-connected PTSD is warranted.

	(CONTINUED ON NEXT PAGE)














ORDER

Service connection for headaches, to include as secondary to service-connected PTSD is granted.

Service connection for erectile dysfunction, to include as secondary to service-connected PTSD is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


